DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claim 9 is allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-16) and computer program product (claims 17-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: receiving at least one data-set; configuring a configuration space for machine learning of the at least one data-set; extracting, from the at least one data-set, a meta-feature comprising quantitative information about the data-set; calculating performance of the machine learning for the at least one data-set based on a plurality of configurations comprised in the configuration space; executing meta-learning based on the meta-feature, the plurality of configurations, and the calculated performance; and optimizing the configuration space based on a result of the executing of the meta- learning. Independent claims 12 and 17 recite the CRM and method for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a model of machine learning executed by a processor…; A device comprising: a memory configured to store computer-readable code therein; and a processor operatively coupled to the memory, the processor being configured to execute the computer-readable code… (as recited in claims 1-20).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a model of machine learning executed by a processor…; A device comprising: a memory configured to store computer-readable code therein; and a processor operatively coupled to the memory, the processor being configured to execute the computer-readable code… (as recited in claims 1-20).  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0030]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-11, 13-16, and 18-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-11 “wherein the plurality of configurations comprise at least one of preprocessing correlation information about the at least one data-set, machine learning algorithm correlation information, hyper-parameter correlation information about the preprocessing, and hyper-parameter correlation information about the machine learning algorithm; wherein calculating the performance of the machine learning comprises: executing preprocessing for the at least one data-set based on the preprocessing 32Attorney Docket No. 8021S-1259 (SS-56509-US) correlation information; selecting a certain algorithm based on the machine learning algorithm correlation information; selecting a hyper-parameter based on the hyper-parameter correlation information about 5the preprocessing and the hyper-parameter correlation information about the machine learning algorithm; and deriving the calculated performance by executing the machine learning for the at least one data-set for which the preprocessing has been executed, based on the selected certain algorithm and the selected hyper-parameter; wherein the executing of the meta-learning comprises executing the machine learning for a certain relationship in which the calculated performance is output in response to an input of the meta-feature and the plurality of configurations; , further comprises storing the meta-feature, the plurality of configurations, and the calculated performance into a meta-database; wherein the executing of the meta-learning comprises executing the meta-learning based on the meta-feature, the plurality of configurations, and the 20calculated performance that are stored in the meta-database; wherein the optimizing of the configuration space comprises excluding some of the configuration space based on a result of the executing of the meta-learning; wherein the executing of the meta-learning comprises: deriving an empirical mean and a variance of the calculated performance according to the plurality of configurations; and  5deriving an expected improvement value and an expected worsening value for each of the plurality of configurations based on the empirical mean and the variance of the calculated performance, wherein the optimizing of the configuration space comprises excluding some of the configuration space based on the expected improvement value and the expected worsening value; wherein the optimizing of the configuration space comprises excluding a configuration corresponding to the expected improvement value and the expected worsening value from the configuration space when a value of the expected worsening value divided by the expected improvement value is greater than a certain value; the receiving of the at least one data-set comprises receiving the at least one data-set comprising semiconductor correlation information, and the extracting of the meta-feature comprises extracting the meta-feature associated with the semiconductor correlation information; wherein the extracting of the meta-feature associated with the semiconductor correlation information comprises extracting at least one of a meta- feature corresponding to smoothness associated with the semiconductor correlation information in the configuration space, a meta-feature corresponding to distribution density associated with 34Attorney Docket No. 8021S-1259 (SS-56509-US) the semiconductor correlation information in the configuration space, and a meta-feature corresponding to statistics associated with the semiconductor correlation information  ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-13 and 15-20) recite the CRM and system for performing the method of claims 2-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 16-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102 as being anticipated by U.S. PGPub 20180046926  (hereinafter “Achin”) et al. 
A method of selecting a model of machine learning executed by a processor, the method comprising:  5
receiving at least one data-set; configuring a configuration space for machine learning of the at least one data-set; extracting, from the at least one data-set, a meta-feature comprising quantitative information about the data-set; Achin 0005: “ Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The variable(s) to be predicted may be referred to as “target(s)”, “response(s)”, or “dependent variable(s)”. The remaining variable(s), which can be used to make the predictions, may be referred to as “feature(s)”, “predictor(s)”, or “independent variable(s)”. The observations are generally partitioned into at least one “training” dataset and at least one “test” dataset. A data analyst then selects a statistical-learning procedure and executes that procedure on the training dataset to generate a predictive model. The analyst then tests the generated model on the test dataset to determine how well the model predicts the value(s) of the target(s), relative to actual observations of the target(s)…0109-0111: a machine-executable template includes metadata describing attributes of the predictive modeling technique encoded by the template. The metadata may indicate one or more data processing techniques that the template can perform as part of a predictive modeling solution (e.g., in a pre-processing step, in a post-processing step, or in a step of predictive modeling algorithm)… metadata may indicate how well the corresponding modeling technique is expected to perform on datasets having particular characteristics, including, without limitation, wide datasets, tall datasets, sparse datasets, dense datasets, datasets that do or do not include text, datasets that include variables of various data types (e.g., numerical, ordinal, categorical, interpreted (e.g., date, time, text), etc.), datasets that include variables with various statistical properties (e.g., statistical properties relating to the variable's missing values, cardinality, distribution, etc.)
calculating performance of the machine learning for the at least one data-set based on a 10plurality of configurations comprised in the configuration space; Achin 0103-0105: “These tools may provide insight into a prediction problem's dataset (e.g., by highlighting problematic variables in the dataset, identifying relationships between variables in the dataset, etc.), and/or insight into the results of the search. In some embodiments, data analysts may use the interface to guide the search, e.g., by specifying the metrics to be used to evaluate and compare modeling solutions, by specifying the criteria for recognizing a suitable modeling solution, etc. Thus, the user interface may be used by analysts to improve their own productivity, and/or to improve the performance of the exploration engine 110. In some embodiments, user interface 120 presents the results of the search in real-time, and permits users to guide the search (e.g., to adjust the scope of the search or the allocation of resources among the evaluations of different modeling solutions) in real-time. In some embodiments, user interface 120 provides tools for coordinating the efforts of multiple data analysts working on the same prediction problem and/or related prediction problems…In some embodiments, the model deployment engine also provides tools for monitoring and/or updating predictive models. System users may use the deployment engine 140 to deploy predictive models generated by exploration engine 110, to monitor the performance of such predictive models, and to update such models (e.g., based on new data or advancements in predictive modeling techniques). In some embodiments, exploration engine 110 may use data collected and/or generated by deployment engine 140 (e.g., based on results of monitoring the performance of deployed predictive models) to guide the exploration of a search space for a prediction problem (e.g., to re-fit or tune a predictive model in response to changes in the underlying dataset for the prediction problem).
executing meta-learning based on the meta-feature, the plurality of configurations, and the calculated performance; and optimizing the configuration space based on a result of the executing of the meta- learning;
Achin 0147: “exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a “meta” machine-learning model, which may be trained to determine the suitability of a modeling procedure for a prediction problem based on the results of various modeling procedures (e.g., modeling procedures similar to the modeling procedure at issue) for other prediction problems (e.g., prediction problems similar to the prediction problem at issue). The machine-learning model for estimating the suitability of a predictive modeling procedure for a prediction problem may be referred to as a “meta” machine-learning model because it applies machine learning recursively to predict which techniques are most likely to succeed for the prediction problem at issue. Exploration engine 110 may therefore produce meta-predictions of the suitability of a modeling technique for a prediction problem by using a meta-machine-learning algorithm trained on the results from solving other prediction problems…0035: selecting one or more predictive modeling procedures from the plurality of predictive modeling procedures based on the determined suitabilities of the selected modeling procedures for the prediction problem; and performing the one or more predictive modeling procedures.”Exam. Note: The art teaches the ability to utilize meta machine learning (determining suitability of models) to select and perform the best predictive modeling, thus teaching the execution and configuration of meta learning in a space.
 As per claim 2, Achin teaches all the limitations of claim 1. 
 In addition, Achin teaches:
wherein the plurality of configurations comprise at least one of preprocessing correlation information about the at least one data-set, machine learning algorithm correlation information, hyper-parameter correlation information about the preprocessing, and hyper-parameter correlation information about the machine learning 20algorithm;Achin 0021-0022: “at least a group of the observations of the time-series data include respective values of a first variable, and the actions of the method further include, prior to fitting the predictive model to the training data and testing the fitted model on the testing data: determining that the values of the first variable include time values; for each observation in the group, generating a respective value of a second variable, wherein the value of the second variable includes an offset between the time value of the first variable and a reference time value; and adding the values of the second variable to the respective observations in the group… determining that changes in the values of the first and second variables are correlated, with a temporal lag between the changes in the value of the first variable and the correlated changes in the value of the second variable; and displaying, via a graphical user interface, graphical content indicating a duration of the temporal lag between the changes in the value of the first variable and the correlated changes in the value of the second variable…0042:  predictive modeling procedure includes a plurality of tasks including at least one pre-processing task and at least one model-fitting task; and at least one processor configured to execute the machine-executable module, wherein executing the machine-executable module causes the apparatus to perform the predictive modeling procedure. Performing the predictive modeling procedure may include performing the pre-processing task, including: (a) obtaining time-series data including one or more data sets,”Exam. Note: Matching hyperparameter with time/time series from the art. 
 As per claim 3, Achin teaches all the limitations of claim 1. 
 In addition, Achin teaches:
wherein calculating the performance of the machine learning comprises: executing preprocessing for the at least one data-set based on the preprocessing 32Attorney Docket No. 8021S-1259 (SS-56509-US) correlation information; Achin 0042, 0084-0108:  “ A template may encode, for machine execution, pre-processing steps, model-fitting steps, and/or post-processing steps suitable for use with the template's predictive modeling algorithm(s). Examples of pre-processing steps include, without limitation, imputing missing values, feature engineering (e.g., one-hot encoding, splines, text mining, etc.), feature selection (e.g., dropping uninformative features, dropping highly correlated features, replacing original features by top principal components, etc.). Examples of model-fitting steps include, without limitation, algorithm selection, parameter estimation, hyper-parameter tuning, scoring, diagnostics, etc. Examples of post-processing steps include, without limitation, calibration of predictions, censoring, blending, etc.,”
selecting a certain algorithm based on the machine learning algorithm correlation information; selecting a hyper-parameter based on the hyper-parameter correlation information about 5the preprocessing and the hyper-parameter correlation information about the machine learning algorithm; Achin 0178: “selection of modeling techniques based on application of deductive rules, selection of modeling techniques based on the performance of similar modeling techniques on similar prediction problems, selection of modeling techniques based on the output of a meta machine-learning model, any combination of the foregoing modeling techniques, or other suitable modeling techniques …0255: “Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc… Based on the response variable type and the fitting metric selected, the predictive modeling system may offer a set of predictive models, including traditional regression models, neural networks, and other machine learning models.”  
and deriving the calculated performance by executing the machine learning for the at least one data-set for which the preprocessing has been executed, based on the selected certain algorithm and the selected hyper-parameter;Achin 0178, 0255: “The available modeling methodologies may include, without limitation, selection of modeling techniques based on application of deductive rules, selection of modeling techniques based on the performance of similar modeling techniques on similar prediction problems, selection of modeling techniques based on the output of a meta machine-learning model, any combination of the foregoing modeling techniques, or other suitable modeling techniques… Select model structures, generate derived features, select model tuning parameters, fit models, and evaluate: In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. The predictive modeling system 100 may provide the option of automatically constructing ensembles from those component models that exhibit the best individual performance…  The predictive modeling system 100 may fit and evaluate the different model structures considered as part of this automated process, ranking the results in terms of validation set performance.” 
 As per claim 4, Achin teaches all the limitations of claim 1. 
 In addition, Achin teaches:
wherein calculating the performance of the machine learning comprises: executing preprocessing for the at least one data-set based on the preprocessing 32Attorney Docket No. 8021S-1259 (SS-56509-US) correlation information; Achin 0113-0118: “The data indicative of the results of applying a predictive modeling technique to a prediction problem or dataset may be provided by exploration engine 110 (e.g., based on the results of previous attempts to use the predictive modeling technique for the prediction problem or the dataset), provided by a user (e.g., based on the user's expertise), and/or obtained from any other suitable source. In some embodiments, exploration engine 110 updates such data based, at least in part, on the relationship between actual outcomes of instances of a prediction problem and the outcomes predicted by a predictive model generated via the predictive modeling technique… characteristics of a dataset include relationships (e.g., statistical relationships) between the dataset's variables, including, without limitation, the joint distributions of groups of variables; the variable importance of one or more features to one or more targets (e.g., the extent of correlation between feature and target variables); the statistical relationships between two or more features (e.g., the extent of multicollinearity between two features); etc…in the case of “date/time”, separating temporal and seasonal information into separate features can be very beneficial because these separate features often exhibit very different relationships with the target variable..0471: The engine may detect such situations when it evaluates the dataset (e.g., step 408 of the method 400) by detecting data structure relationships between records corresponding to entities and other records corresponding to events. When presenting the dataset to the user (e.g., at step 410), the user interface may automatically create or suggest creating such a feature. It may also suggest a time frame threshold based on the frequency with which the event occurs, calculated to maximize the statistical dependency between this variable and the occurrence of future events, or using some other heuristic. The user interface may also allow the user to override the creation of such a feature, force the creation of such a feature, and override the suggested time frame threshold.”
 As per claim 5, Achin teaches all the limitations of claim 1. 
 In addition, Achin teaches:
further comprises storing the meta-feature, the plurality of configurations, and the calculated performance into a meta-database; Achin 0179: “At step 402 of method 400, the exploration engine 110 prompts the user to select the dataset for the predictive modeling problem to be solved. The user can chose from previously loaded datasets or create a new dataset, either from a file or instructions for retrieving data from other information systems. In the case of files, the exploration engine 110 may support one or more formats including, without limitation, comma separated values, tab-delimited, eXtensible Markup Language (XML), JavaScript Object Notation, native database files, etc. In the case of instructions, the user may specify the types of information systems, their network addresses, access credentials, references to the subsets of data within each system, and the rules for mapping the target data schemas into the desired dataset schema. Such information systems may include, without limitation, databases, data warehouses, data integration services, distributed applications, Web services, etc.” 
 As per claim 6, Achin teaches all the limitations of claim 5. 
 In addition, Achin teaches:
wherein the executing of the meta-learning comprises executing the meta-learning based on the meta-feature, the plurality of configurations, and the 20calculated performance that are stored in the meta-database; Achin 0147: “exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a “meta” machine-learning model, which may be trained to determine the suitability of a modeling procedure for a prediction problem based on the results of various modeling procedures (e.g., modeling procedures similar to the modeling procedure at issue) for other prediction problems (e.g., prediction problems similar to the prediction problem at issue). The machine-learning model for estimating the suitability of a predictive modeling procedure for a prediction problem may be referred to as a “meta” machine-learning model because it applies machine learning recursively to predict which techniques are most likely to succeed for the prediction problem at issue. Exploration engine 110 may therefore produce meta-predictions of the suitability of a modeling technique for a prediction problem by using a meta-machine-learning algorithm trained on the results from solving other prediction problems…0035: selecting one or more predictive modeling procedures from the plurality of predictive modeling procedures based on the determined suitabilities of the selected modeling procedures for the prediction problem; and performing the one or more predictive modeling procedures.”Exam. Note: The art teaches the ability to utilize meta machine learning (determining suitability of models) to select and perform the best predictive modeling, thus teaching the execution and configuration of meta learning in a space. Additionally, see paragraph 0179 which teaches the utilization of databases/data warehouses/ storage units to leverage storage capabilities. 
As per claim 7, Achin teaches all the limitations of claim 1. 
 In addition, Achin teaches:
wherein the optimizing of the configuration space comprises excluding some of the configuration space based on a result of the executing of the meta-learning; Achin 0262-0263:   Clean the modeling dataset: The predictive modeling system 100 may automatically check for missing data, outliers, and other important data anomalies, recommending treatment strategies and offering the user the option to accept or decline them. This approach may require less skill and effort by the user, and/or may provide more consistent results across methods, datasets, and time. By automatically searching among the space of possible modeling approaches, the predictive modeling system 100 may increase the expected accuracy of the final model. The default set of model choices may be overridden to exclude certain model types from consideration, to add other model types supported by the predictive modeling system but not part of the default list, or to add the user's own custom model types (e.g., implemented in R or Python).
 Claim 12 is directed to the method for performing a very similar method of claims 1 and 4 with overlapping claim limitations.  It is already established that the repeating claim limitations in claim 12 are taught in claims 1 and 4 (see claims 1 and 4 rejection above). The additional limitations of extracting, from the data-set, a meta-feature comprising quantitative information about at least one of information about correlation associated with the data-set, information about linearity, information about smoothness, and information about a distribution density in claim 12 are also taught by Achin in the following Achin 0147: “exploration engine 110 determines the suitability of a predictive modeling procedure for a prediction problem based, at least in part, on the output of a “meta” machine-learning model, which may be trained to determine the suitability of a modeling procedure for a prediction problem based on the results of various modeling procedures (e.g., modeling procedures similar to the modeling procedure at issue) for other prediction problems (e.g., prediction problems similar to the prediction problem at issue). The machine-learning model for estimating the suitability of a predictive modeling procedure for a prediction problem may be referred to as a “meta” machine-learning model because it applies machine learning recursively to predict which techniques are most likely to succeed for the prediction problem at issue. Exploration engine 110 may therefore produce meta-predictions of the suitability of a modeling technique for a prediction problem by using a meta-machine-learning algorithm trained on the results from solving other prediction problems…0035: selecting one or more predictive modeling procedures from the plurality of predictive modeling procedures based on the determined suitabilities of the selected modeling procedures for the prediction problem; and performing the one or more predictive modeling procedures… Two or more models may be blended by combining the outputs of the constituent models. In some embodiments, the blended model may comprise a weighted, linear combination of the outputs of the constituent models…  the method 1000 includes an additional step (not shown) of selecting the predictive modeling procedures that are performed in step 1010. The system 100 may select the modeling procedures, for example, from the library 130 of predictive modeling techniques. In some embodiments, the system 100 selects two or more modeling procedures from two or more different predictive modeling families. Examples of predictive modeling families can include linear regression techniques (e.g., generalized additive models), tree-based techniques (e.g., random forests), support vector machines, neural networks (e.g., multilayer perceptron), etc. For example, the system 100 may select a modeling procedure from the tree family (e.g., a random forest modeling procedure), another modeling procedure from the linear regression family (e.g., a generalized additive model), and a support vector machine modeling procedure…  the data indicative of the characteristics of prediction problems includes data indicative of characteristics of datasets representing the prediction problem. Characteristics of a dataset may include, without limitation, the dataset's width, height, sparseness, or density.” Thus, all the limitation of claim 12 are taught by Achin. 
Claims 13, 14, 15 is directed to the method for performing a very similar method of claims 3, 6, 7 above.  Since Achin teaches the concepts recited in the limitations, the same art and rationale apply. 
Claim 17 is directed to the CRM for performing the method of claim 1 above.  Since Achin teaches the CRM, the same art and rationale apply. 
 Claim 18 is directed to the CRM for performing the method of claims 3 and 6 above.  Since Achin teaches the CRM, the same art and rationale apply. 
 Claim 20 is directed to the CRM for performing the method of claims 7 above.  Since Achin teaches the CRM, the same art and rationale apply.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180046926  (hereinafter “Achin”) et al., in view of U.S. PGPub 20020161677 to (hereinafter “Zumbach”) et al.
 As per claim 8, Achin teaches all the limitations of claim 7. 
 Achin does not explicitly teach the following. However, Zumbach teaches:
wherein the executing of the meta-learning comprises: deriving an empirical mean and a variance of the calculated performance according to the plurality of configurations; and deriving an expected improvement value and an expected worsening value for each of the plurality of configurations based on the empirical mean and the variance of the calculated performance, wherein the optimizing of the configuration space comprises excluding some of the configuration space based on the expected improvement value and the expected worsening value; Achin 0100- 0104: “Moving Norm, Variance and Standard Deviation [0103] With the efficient moving average operator, we define the moving norm, moving variance, and moving standard deviation operators, respectively: MNorm[.tau., p; z]=MA[.tau.;.vertline.z.vertline..sup.p].sup.1/p, MVar[.tau., p; z]=MA[.tau.;.vertline.z-MA[.tau., z].vertline..sup.p], MSD[.tau., p; z]=MA[.tau.;.vertline.z-MA[.tau.; z].vertline..sup.p].sup.1/- p. (32)  The norm and standard deviation are homogeneous of degree one with respect to z. The p-moment up is related to the norm by .mu..sub.p=MA [.vertline.z.vertline..sup.p=mNORM[z].sup.p. Usually, p=2 is taken. Lower values forp provide a more robust estimate (see Section 3.6), and p=1 is another common choice. Even lower values can be used, for example p={fraction (1/2)}. In the formulae for MVar and MSD, there are two MA operators with the same range .tau. and the same kernel. This choice is in line with standard practice: empirical means and variances are computed for the same sample. Other choices can be interesting--for example, the sample menu can be estimated with a longer time range.
Achin and Zumbach are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Achin with the aforementioned teachings from Zumbach with a reasonable expectation of success, by adding steps that allow the software to perform mathematical operations with the motivation to more efficiently and accurately organize and analyze data [Zumbach 0104]. 
  Claims 10-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20180046926  (hereinafter “Achin”) et al., in view of U.S. PGPub 20180018565  to (hereinafter “KUROKAWA”) et al.
 As per claim 10, Achin teaches all the limitations of claim 1. 
 Achin does not explicitly teach the following. However, Kurokawa teaches:
the receiving of the at least one data-set comprises receiving the at least one data-set comprising semiconductor correlation information, and the extracting of the meta-feature comprises extracting the meta-feature associated with the semiconductor correlation information; Kurokawa 0099: “Mainly described here is an operation example of the prediction circuit 112 performing leaning and prediction using a neural network. Note that operation from Step S11 to Step S14 in FIG. 5 corresponds to learning by a neural network of the prediction circuit 112 (hereinafter also referred to as learning operation), and operation from Step S21 to Step S50 corresponds to prediction together with the learning by a neural network of the prediction circuit 112 (hereinafter also referred to as predicting operation). Note that the prediction is made by an inference (recognition) by the neural network. …0152: “Note that a convolutional neural network (CNN) in which the above-described neural network is used as a feature extraction filter of convolution or a fully connected arithmetic circuit can be used for the prediction circuit 112. Weight coefficients of the feature extraction filter can be determined using random numbers. Owing to this, even when a waveform pattern matching the signal Sco or the signal Sto is not easily expected, features can be extracted and the learning can be performed efficiently. …0188: “When the neural network described in this embodiment is used for the prediction circuit 112 in Embodiment 1, a semiconductor device capable of predicting the necessity of power supply can be provided.”
Achin and Kurokawa are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Achin with the aforementioned teachings from Kurokawa with a reasonable expectation of success, by adding steps that allow the software to utilize system information with the motivation to more efficiently and accurately analyze data systems [Kurokawa 0099]. 
  As per claim 11, Achin teaches all the limitations of claim 10. 
 Achin does not explicitly teach the following. However, Kurokawa teaches:
wherein the extracting of the meta-feature associated with the semiconductor correlation information comprises extracting at least one of a meta- feature corresponding to smoothness associated with the semiconductor correlation information in the configuration space, a meta-feature corresponding to distribution density associated with 34Attorney Docket No. 8021S-1259 (SS-56509-US) the semiconductor correlation information in the configuration space, and a meta-feature corresponding to statistics associated with the semiconductor correlation information; Kurokawa 0099: “Mainly described here is an operation example of the prediction circuit 112 performing leaning and prediction using a neural network. Note that operation from Step S11 to Step S14 in FIG. 5 corresponds to learning by a neural network of the prediction circuit 112 (hereinafter also referred to as learning operation), and operation from Step S21 to Step S50 corresponds to prediction together with the learning by a neural network of the prediction circuit 112 (hereinafter also referred to as predicting operation). Note that the prediction is made by an inference (recognition) by the neural network. …0152: “Note that a convolutional neural network (CNN) in which the above-described neural network is used as a feature extraction filter of convolution or a fully connected arithmetic circuit can be used for the prediction circuit 112. Weight coefficients of the feature extraction filter can be determined using random numbers. Owing to this, even when a waveform pattern matching the signal Sco or the signal Sto is not easily expected, features can be extracted and the learning can be performed efficiently. …0188: “When the neural network described in this embodiment is used for the prediction circuit 112 in Embodiment 1, a semiconductor device capable of predicting the necessity of power supply can be provided.”
Achin and Kurokawa are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Achin with the aforementioned teachings from Kurokawa with a reasonable expectation of success, by adding steps that allow the software to utilize system information with the motivation to more efficiently and accurately analyze data systems [Kurokawa 0099]. 
 Claim 16 is directed to the method for performing a very similar method of claims 10-11 above.  Since Achin and Kurokawa teach the concepts recited in the limitations, the same art and rationale apply. 
Claim 19 is directed to the CRM for performing the method of claims 10-11 above.  Since Achin and Kurokawa teaches the CRM, the same art and rationale apply.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu; HongSuresh. Method For Meta-Level Continual Learning, .U.S. PGPub 20190034798 Deep neural networks have shown great success in several application domains when a large amount of labeled data is available for training. However, the availability of such large training data has generally been a prerequisite in a majority of learning tasks. Furthermore, the standard deep neural networks lack the ability to continuous learning or incrementally learning new concepts on the fly, without forgetting or corrupting previously learned patterns. In contrast, humans can rapidly learn and generalize from a few examples of the same concept. Humans are also very good at incremental (i.e. continuous) learning. These abilities have been mostly explained by the meta learning (i.e. learning to learn) process in the brain (Harlow, 1949).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683